Case 19-03618-dd         Doc 20      Filed 07/30/19 Entered 07/30/19 11:21:10              Desc Main
                                     Document      Page 1 of 1

                               UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF SOUTH CAROLINA
In re:

Keith Andrew Wolff and                                          Case No. 19-03618-dd
Wendy VonRecklinghausen Walker Wolff                            Chapter 7

                                       Debtors.


                         APPLICATION TO EMPLOY REAL ESTATE AGENT

       The Application of Kevin Campbell, Trustee in Bankruptcy for the Estate of the above-captioned
Debtors, respectfully represents that:

       1.      Your Applicant is the duly appointed, qualified and acting Trustee for the Estate of the
Debtor in the above-captioned matter.

        2.       Your Applicant desires to employ and retain Charlotte Bova, a sales associate with
Charlotte Bova & Associates, Carolina One Real Estate, whose address is 873 Orleans Road, Ste. 102,
Charleston, SC 29407, and whose telephone number is (843) 763-5765, to represent him as a Real
Estate Agent in the sale of real property belonging to the Debtor located at 1023 Plantation Court, Mt.
Pleasant, SC. The services the Real Estate Agent is to perform include obtaining a purchaser who is
ready, willing, and able to buy the realty of the Estate, to advise and counsel the Trustee with regards
to any transaction, to negotiate with any potential purchaser the terms of a sale, and to do other
necessary services generally performed by a real estate agent.

        3.     Your Applicant desires to compensate such Real Estate Agent by paying a commission
in the amount of no more than six percent (6%) of the sales price obtained on the subject residential
property, to be paid upon closing of any transaction wherein the real estate agent performs such
services.

       4.      Your Applicant is informed and believes that the Real Estate Agent is a disinterested
party within the meaning of that term as it is used in §101(14) of the Bankruptcy Code.

        5.     Your Applicant is informed and believes that the Real Estate Agent has no connection
with the Debtor, any creditors of the estate, any other party in interest, their respective attorneys and
accountants, the United States Trustee, or any person employed in the Office of the United States
Trustee other than, as indicated in the Statement of No Interest, Ms. Bova is employed by the Trustee
in current cases and the Trustee does anticipate employing Ms. Bova in future cases.

       WHEREFORE, your Applicant asks that the Court enter an Order authorizing him to employ
Charlotte Bova as his Real Estate Agent.
                                         /s/ Kevin Campbell
                                         KEVIN CAMPBELL, Trustee
                                         Post Office Box 684
                                         Mt. Pleasant, South Carolina 29465
MT. PLEASANT, SOUTH CAROLINA             (843) 884-6874 / 884-0997 (fax)
Dated: July 30, 2019                     kcampbell@campbell-law-firm.com
                                         District Court I.D. 30
